Per Curiam.
Respondent was admitted to practice by this Court in 1994 and maintains a law office in the City of Schenectady, Schenectady County.
By decision of this Court dated July 13, 2004, respondent was suspended from the practice of law for a period of one year which suspension was stayed upon condition that respondent make restitution to his client, abide by all rules and statutes *1253regulating attorneys, and not be the subject of further disciplinary proceedings (Matter of Gaylord, 9 AD3d 676 [2004]).
Respondent now moves this Court to terminate the suspension period. Petitioner advises that it does not oppose the application and confirms that respondent has complied with the conditions of the stayed suspension. We grant respondent’s application and terminate the period of suspension, effective immediately (see Matter of Sullivan, 307 AD2d 642 [2003]).
Cardona, P.J., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that the period of stayed suspension imposed by this Court’s decision dated July 13, 2004 is terminated, effective immediately.